Title: From George Washington to John Hancock, 27 August 1777
From: Washington, George
To: Hancock, John

 

Sir.
Wilmington [Del.] August 27th 1777.

I this morning returned from the Head of Elk, which I left last night. In respect to the Enemy, I have nothing new to communicate. they remain where they debarked first. I could not find out from inquiry what number is landed—nor form an estimate of It, from the distant view i had of their Encampment, But few Tents were to be seen from Iron Hill and Greys Hill, which are the only eminences about Elk. I am happy to inform you, that all the Public stores are removed from thence, except about seven thousand Bushels of Corn. This I urged the Commissary there to get off as soon as possible, and hope it will be effected in the course of the few days if the Enemy should not prevent, which their situation gives them but too easy an opportunity of doing; The scarcity of Teams in proportion to the demand will render the removal rather tedious though I have directed the Quarter Master to send some from hence to expedite the measure. A part of the Delaware Militia are stationed there, and about nine hundred more from Pensylvania are now on the March that way—I also intended to move part of the Army that way to day, but am under the necessity of defering it, till their Arms are put in order and they are furnished with ammunition, both having been greatly injured by the heavy rains that fell yesterday and last Night. I have the honor to be Sir your most Obet Servt

Go: Washington

